Section 10 of the Act of June 10, 1931, P. L. 485, provides that when a license has been refused, suspended or revoked by the State Board of Undertakers there is a right of appeal to the Court of Common Pleas of Dauphin County, but "The action ofsaid court shall be final". The scope of our review on appeal is accordingly limited to a consideration of the jurisdiction of the court below and the regularity of the proceedings: Grimev. Department of Public Instruction, 324 Pa. 371, 188 A. 337;State Board of Undertakers v. Frankenfield, 329 Pa. 440,198 A. 302. In the present case neither the jurisdiction nor the regularity of the proceedings is challenged.
Appellant, James McBride Beatty, was registered as a student apprentice, under the preceptorship of John M. Albright, a licensed undertaker in Westmoreland County. During the latter's illness Beatty arranged for the burial of one Bertha Mae Williams. The body was embalmed, dressed, and placed in a casket selected by decedent's family. Beatty officiated as the undertaker at the funeral; the casketed body was taken to the cemetery where a minister conducted religious services and then the relatives and friends departed. Within a half hour thereafter Beatty returned to the cemetery and had the casket brought back to the Albright establishment, where, five days later, the body was removed, stripped of *Page 567 
the dress in which it had been laid out, wrapped in a blanket, placed on a bed of excelsior in a rough box the lid of which was then nailed down, and so returned to the cemetery and buried — all without the consent or knowledge of the family of the deceased. The casket in which the body had originally been laid out, and in which it had lain for eight days, was put back in Albright's stock and subsequently used by Beatty for another corpse. The reason for these highly unorthodox proceedings was that Thomas H. Williams, the husband of the decedent, was not able to pay cash for the funeral charges and Beatty was unwilling to accept from him a proposition of instalment payments. Had he, under such circumstances, refused before the funeral to furnish the casket selected by the family he would scarcely have been subject to just criticism. But because of the deception which he practiced in making the change after the relatives and friends had departed from the grave, and the lack of respect he manifested in caring for the dead, both the State Board of Undertakers and the Dauphin County Court found that he was guilty of professional misconduct, and accordingly the court revoked his registration as a student apprentice.
Appellant insists that there is no statutory authorization for such a revocation, pointing out that section 8 of the Act of 1931 gives to the Board power to "refuse to grant, refuse to renew, suspend or revoke a license of any applicant or licensee" for, inter alia, "gross incompetency, negligence or misconduct in the carrying on of such business or profession," but says nothing about the revocation of the registration of a student apprentice. It is clear, however, that the authority to "revoke a license of any applicant or licensee" impliedly extends to such a registration. It is wholly inconceivable that when the legislature empowered the Board to revoke the license of an undertaker for misconduct it did not inferentially mean thereby to cover the case of the registration of a student apprentice, for otherwise, *Page 568 
no matter of what enormities such apprentice might be guilty, he must be allowed to continue his apprenticeship and go on to an examination for license as as undertaker, to the likely detriment of the public and utter disregard of the purposes for which the statute was enacted.
As to what constitutes "misconduct" in the carrying on of the business of undertaking, a large measure of discretion must necessarily be left to the State Board of Undertakers in the first instance and to the Court of Common Pleas of Dauphin County on appeal, for misconduct may consist of the breach of any of the generally accepted canons of ethics and propriety governing the respectful and reverential burial of the dead. While, as already stated, this Court is precluded from considering the merits of the controversy, we have no hesitation in expressing the opinion that the court below was justified, under the evidence, in finding appellant guilty of misconduct within the meaning of the statute and therefore in revoking his registration as a student apprentice.
Order affirmed; appellant to pay the costs.